Citation Nr: 1411446	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-36 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veterans' death, including as a result of exposure to ionizing radiation. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to December 1966; he died in August 1984.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2009 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the appellant's attempt to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision.  The appellant appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in February 2011.  A transcript of that hearing is of record.  

In a May 2012 decision, the Board determined that new and material evidence had been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and remanded the issue for further evidentiary development.  Following the requested development, the VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in January 2014.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the Virtual VA paperless claims processing system does not show any pertinent evidence that is not already associated with the physical claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).  




FINDINGS OF FACT

1.  The Veteran died in August 1984, at the age of 57; the immediate cause of death was reported on the certificate of death as colon cancer.  No other significant condition contributing to his death was reported on the death certificate.  No autopsy was performed.  

2.  At the time of his death, the veteran had not established service connection for any disability.  

3.  The record does not establish that the Veteran was exposed to ionizing radiation during service.  

4.  The Veteran's fatal colon cancer was not manifested in service or within the first year after discharge, and there is no probative evidence of a causal connection between his cancer and service, to include exposure to radiation.  

CONCLUSIONS OF LAW

1.  Colon cancer was not incurred or aggravated by active military service, and may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2013).  

2.  A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.312 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a)  notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2009 and February 2009 from the RO to the appellant, which were issued prior to the RO decision in February 2009.  Additional letters were issued in December 2012, May 2013 and December 2013.  Those letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Thus, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  The Veteran's electronic Virtual VA claims file also has been reviewed and no relevant evidence was located there.  

VA has obtained service medical records, post-service treatment records and assisted the appellant in obtaining evidence.  The Board finds that there is no duty on VA's part to obtain a medical opinion because there is no competent evidence of record indicating that the Veteran's cause of death may be associated with his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The stated cause of death (colon cancer) was first shown many years after separation from service and there is no competent evidence to show that the condition is related to service.  The standards of McLendon have not been met.  The service and post-service medical records provide evidence against the claim.  A decision on the merits at this time does not violate the duty to assist or prejudice the appellant.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The record reflects that the Veteran died in August 1984, at the age of 57.  A certificate of death, dated in August 1984, shows that the immediate cause of the Veteran's death was colon cancer.  It was noted that the interval between onset of this disease and death was three years.  No other condition was listed as contributing to death by not resulting in the underlying cause of death.  An autopsy was not performed.  

The Veteran's DD Form 214 indicates that his military occupational specialty was gunnersmates; he also served as munitions supervisor.  The personnel records show that he served in Japan from August 1953 to April 1954; he was awarded the American Area campaign Medal, the World War II Victory Medal, the Korean Service Medal, and the National Defense Service Medal with one Bronze Service Star.  The service treatment records (STRs) reflect that the Veteran was seen in February 1964 for complaints of diarrhea.  A physical examination noted that bowel sounds were hyperactive.  The Veteran was treated with Keopectate and Neomycin.  Two days later, he was seen for similar complaints but noted that they were less frequent; the previous medication was continued.  On the occasion of his retirement examination, dated in August 1966, clinical evaluation of the abdomen, viscera, anus and rectum was normal.  It was noted that rectum and prostate were normal to digital examination.  The STRs are negative for any complaints or findings referable to any carcinoma of the rectum and/or colon.  

Post service treatment records include treatment reports from the naval hospital dated from April 1979 to July 1979.  These records show that the Veteran was seen for complaints of epigastric and chest pain; at that time, he also complained of bright red blood in his stools.  A rectal examination revealed external hemorrhoidal tags and large engorged internal hemorrhoids.  He was given a provisional diagnosis of hemoptysis, melena, and bright rectal bleeding due to external and internal hemorrhoids.  

Received in January 1981 were medical records from Holiday hospital and Florida hospital dated from January 1979 through December 1980.  These records indicate that the Veteran was admitted to holiday hospital on October 7, 1979 with a history of intermittent rectal bleeding over the past year.  The Veteran reported that, over the past three months, he noted bleeding on a daily basis with each stool and occasionally at night from the rectum spontaneously.  He also complained of some cramping and abdominal pain with defecation.  He also reported a 20 pound weight loss during the last three months.  A barium enema revealed a constriction in the sigmoid which was thought to be malignant; a sigmoidoscopy revealed a napkin ring lesion.  A subsequent biopsy of the lesion revealed an adenocarcinoma.  Subsequently, the Veteran underwent a sigmoid colectomy and appendectomy.  The final diagnosis was adenocarcinoma of the sigmoid.  In February 1980, the Veteran was diagnosed with possible recurrent carcinoma of the colon.  The Veteran underwent several procedures, including revisions of colostomy and small bowel resection.  

On the occasion of a VA examination in February 1981, the Veteran reported that he had had rectal bleeding on and off for many years but he never sought medical treatment until October 1979, at which time he was diagnosed with cancer of the colon.  The Veteran indicated that he had a colostomy on two occasions, but the colostomy was closed in December 1980.  He has relatively normal bowel movements, but he takes stool softener.  The pertinent diagnosis was rectal bleeding, status post colon resection with multiple subsequent surgeries for bowel obstruction and prolapse of the colostomies; colostomy is now closed.  

Received in August 1983 were treatment reports from Florida Hospital dated from January 1982 to June 1983.  These records show that the Veteran was found to have a cystic lesion or a large solitary liver metastases in April 1983; he was admitted to the hospital with a diagnosis of liver metastasis secondary to rectal carcinoma.  The Veteran underwent insertion of Infusaid pump and cholecystectomy.  

At the personal hearing in February 2011, the appellant maintained that, during the four years that the Veteran served aboard the USS North Carolina, he was in contact with radiation exposure.  The appellant also maintained that the exposure to radiation eventually led to the development of colon cancer which the Veteran battled for approximately 5 years before he passed away.  The appellant also testified that the Veteran was aboard the ship during nuclear testing in the Pacific.  It was argued that the Veteran's cancer was directly related to service due to his service aboard the USS North Carolina in the Pacific during World War II.  

In response to a request for information regarding the Veteran's exposure to radiation, in November 2013, the Defense Threat Reduction Agency indicated that the United States Naval records indicate that the Veteran was assigned to USS North Carolina as of July 1, 1945.  It was noted that, departing Pearl Harbor on June 28, 1945, the USS North Carolina called at Enewetak, Marshall Islands on July 5, 1945 before joining a U.S. carrier task force for a month of air strikes and naval bombardment on the Japanese home islands.  Remaining off the central Honshu Japan coast until September 5, 1945, the ship entered and anchored in Tokyo Bay (approximately 420 miles from Hiroshima and 470 miles from Nagasaki), from September 9 to 10, before departing en route to Boston, Massachusetts.  The DTRA further noted that the USS North Carolina arrived at Boston, Via the Panama Canal Zone on October 17, 1945 and remained assigned to duty in the Atlantic Theater of Operations through Mr. [redacted]'s detachment from the ship on January 3, 1947.  Moreover, after a search of available dosimetry data, they found no record of radiation exposure for the Veteran.  In summary, it was determined that military historical records do not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan, or his participation in atmospheric nuclear testing, as defined by VA.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).   

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for a chronic disease, including malignant tumors, if manifested to a compensable degree within the prescribed presumptive period-one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d) (3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. "  Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b) (I), (ii) (2013).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c) (2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d) (3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d) (2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b) (2).  Section 3.311(b) (5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b) (5).  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a) (2) (2013).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a) (2) (iii) (2013).  

As noted above, there are 21 types of cancer which are presumptively service connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The Veteran's cause of death, colon cancer, is specifically listed as a presumptive disease.  See 38 U.S.C.A. § 1112(c) (2) (West 2002); 38 C.F.R. § 3.309(d) (2) (2013).  Importantly, however, the Board does not find that the Veteran is a radiation-exposed veteran who participated in radiation-risk activity.  

A review of the claims file shows that the Veteran is not a "radiation-exposed Veteran" and did not participate in a "radiation-risk activity" during active service.  Accordingly, the presumption of service connection normally available for radiation-exposed Veterans who participate in radiation-risk activities and subsequently develop a radiogenic disease such as colon cancer is inapplicable to this claim.  See 38 C.F.R. §§ 3.309, 3.311.  

Also, with respect to the Veteran's colon cancer, which is a "radiogenic disease," pursuant to 38 C.F.R. § 3.311, the Board does not find that it resulted from exposure to ionizing radiation in service.  In fact, in November 2013, the DTRA reported that, after a search of available dosimetry data, they found no record of radiation exposure for the Veteran.  In summary, it was determined that military historical records do not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan, or his participation in atmospheric nuclear testing, as defined by VA.  

The absence of convincing evidence of exposure to ionizing radiation is against the appellant's claim for service connection for cause of the Veteran's death as a result of ionizing radiation exposure.  In summary, in regards to the Veteran's colon cancer, which is a "radiogenic disease," pursuant to 38 C.F.R. § 3.311, the absence of a verifiable exposure to such ionizing radiation runs against the claim.  

Moreover, the competent evidence does not show that the Veteran's colon cancer is otherwise related to his military service.  In this regard, as noted above, while the Veteran was treated for rectal bleeding in 1969, colon cancer was not diagnosed until October 1979, more than 13 years following his discharge from service.  Therefore, service connection is not warranted for this disability based on the presumption that the condition manifested within one year of discharge.  The Veteran has claimed rectal bleeding for many years prior to the diagnosis of colon cancer, but evidence shows that earlier rectal bleeding was attributed to hemorrhoids and not to colon cancer.  The lapse in time between service and the first treatment for, and diagnosis of, colon cancer weighs against the claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time (as in this case) wherein the Veteran has not complained of the condition at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  

Service treatment records are silent for any reference to colon cancer.  Furthermore, there is no competent evidence relating colon cancer to service on any basis other than radiation exposure, which is not established.  

Here, the appellant's contention regarding a relationship between the Veteran's cause of death and his military service, specifically his exposure to radiation, are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, this contention is a statement of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise. The appellant has not demonstrated any such expertise.  Thus, her contentions are not competent medical evidence and provide only limited probative weight in support of this claim, clearly outweighed by the expert opinions cited above.  

The Board has considered the appellant's claim under the general provisions pertaining to direct service connection and presumptive service connection.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (service connection for a condition claimed to be due to exposure to ionizing radiation can be established by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure).  

After a review of the Veteran's record, the Board finds that a clear preponderance of the evidence is against a finding that colon cancer owes its etiology to service or had its onset within the first post service year; the appellant's claim for service connection for the cause of the Veteran's death is not established.  

ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


